Exhibit 10.41

TYSON FOODS, INC.

RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is made and entered into as of
                     (the “Grant Date”), by and between TYSON FOODS, INC., a
Delaware corporation (the “Company”), and
                                         (the “Employee”) Personnel Number
                                        .

Subject to the Additional Terms and Conditions attached hereto and incorporated
herein by reference as part of this Agreement, the Company hereby awards as of
the Grant Date to the Employee the restricted shares (“Restricted Shares”)
described below (the “Restricted Stock Grant”) pursuant to the Tyson Foods, Inc.
2000 Stock Incentive Plan (the “Stock Plan”) in consideration of the Employee’s
services to be rendered on behalf of the Company as contemplated by the terms of
Employee’s most current Employment Agreement with the Company (the “Employment
Agreement”).

 

  A. Grant Date:                 , 200    

 

  B. Restricted Shares:              shares of the Company’s Class A common
stock, par value $.10 per share (“Common Stock”).

 

  C. Vesting Schedule: The Restricted Shares shall vest according to the Vesting
Schedule attached hereto as Schedule 1. The Restricted Shares which have become
vested pursuant to the Vesting Schedule are herein referred to as the “Vested
Restricted Shares.”

IN WITNESS WHEREOF, the Company has executed this Agreement as of the Grant Date
set forth above.

 

TYSON FOODS, INC.: By:  

 

Title:  

 



--------------------------------------------------------------------------------

ADDITIONAL TERMS AND CONDITIONS OF

TYSON FOODS, INC.

RESTRICTED STOCK AGREEMENT

1. Restricted Shares Held in Stock Plan Name. The Restricted Shares shall be
issued in the name of the Stock Plan and held for the account and benefit of the
Employee. The Committee (as defined in the Stock Plan) shall cause periodic
statements of account to be delivered to the Employee, at such time or times as
the Committee may determine in its sole discretion, showing the number of
Restricted Shares held by the Stock Plan on behalf of the Employee. Subject to
other Additional Terms and Conditions, and the terms of the Employment
Agreement, the Committee shall cause one or more certificates to be delivered to
the Employee as soon as administratively practicable following the date that all
or any portion of the Restricted Shares become Vested Restricted Shares.

2. Condition to Delivery of Vested Restricted Shares.

(a) If Employee makes a timely election pursuant to Section 83(b) of the
Internal Revenue Code, as a condition to receiving the Vested Restricted Shares
Employee must deliver to the Company, within thirty (30) days of making the
election pursuant to said Section 83(b) as to all or any portion of the
Restricted Shares, either cash or a certified check payable to the Company in
the amount of all of the tax withholding obligations (whether federal, state or
local), imposed on the Company by reason of the making of an election pursuant
to said Section 83(b),

(b) If the Employee does not make a timely election pursuant to Section 83(b) of
the Internal Revenue Code as to all of the Restricted Shares, the Employee may
notify the Company in writing, which notice must be received by the Company at
least thirty (30) days prior to the date Restricted Shares become Vested
Restricted Shares (or such later date as the Committee may permit), that the
Employee wishes to pay in cash all of the tax withholding obligations (whether
federal, state or local) imposed on the Company by reason of the vesting of some
or all of the Restricted Shares. As a condition to receiving the Vested
Restricted Shares, Employee must deliver to the Company no later than three
(3) business days of the vesting either cash or a certified check payable to the
Company in the amount of all of the tax withholding obligations (whether
federal, state or local) imposed on the Company by reason of the vesting of the
Vested Restricted Shares to which the election applies.

(c) If the Employee does not make a timely election pursuant to Section 83(b) of
the Internal Revenue Code as provided in Section 2(a), or deliver a timely
election to make a supplemental payment with cash or by certified check for tax
withholding obligations as provided in Section 2(b) as to all or a portion of
the Vested Restricted Shares, Employee will be deemed to have elected to have
the actual number of Vested Restricted Shares reduced by the smallest number of
whole shares of underlying Common Stock which, when multiplied by the fair
market value of the underlying Common Stock, as determined by the Committee, on
the date of the vesting event is sufficient to satisfy the amount of the tax
withholding

 

1



--------------------------------------------------------------------------------

obligations imposed on the Company by reason of the vesting of such Vested
Restricted Shares (the “Withholding Election”). Employee understands and agrees
that Employee’s acceptance of this Restricted Stock Grant will be deemed to be
Employee’s election to make a Withholding Election pursuant to this Section 2(c)
and such other consistent terms and conditions prescribed by the Committee.

(d) In addition to the provisions of Sections 2(a)-(c), if the Employee has
attained the age of 62, and at least 12 months and one day has elapsed since the
Grant Date, the Employee has a taxable event (“Taxable Event”) since Employee
could voluntarily terminate employment and receive the Restricted Shares under
Section 4(b)(iii). If the Employee has not made a timely election pursuant to
Section 83(b) of the Internal Revenue Code as to all of the Restricted Shares,
the Employee may notify the Company in writing, which notice must be received by
the Company at least thirty (30) days prior to the Taxable Event, that the
Employee wishes to pay in cash all of the tax withholding obligations (whether
federal, state or local) to be withheld by reason of the Taxable Event. If the
Employee has not made a timely election pursuant to Section 83(b) of the
Internal Revenue Code as provided in Section 2(a), delivered a timely election
to make a supplemental payment with cash or by certified check for tax
withholding obligations, or delivered the supplemental payment within three
(3) business days of the Taxable Event, Employee will be deemed to have elected
to have the actual number of Restricted Shares reduced by the smallest number of
whole shares of the underlying Common Stock which, when multiplied by the fair
market value of the underlying Common Stock, as determined by the Committee, on
the date of the Taxable Event that is sufficient to satisfy the amount of the
tax withholding obligations by reason of the Taxable Event (the “Taxable Event
Withholding Election”). A stock certificate for such Restricted Shares (net of
any tax withholdings) will be issued and held by Tyson and delivered to Employee
after the Vesting Date or as otherwise provided herein. Employee understands and
agrees that Employee’s acceptance of this Restricted Stock Grant will be deemed
to be Employee’s election to make a Taxable Event Withholding Election pursuant
to this Section 2(d) and such other consistent terms and conditions prescribed
by the Committee.

(e) In addition to the provisions of Sections 2(a)-(d), if Employee is
terminated by the Company other than for Cause under Section 4(b)(ii), Employee
will be deemed to have elected to have the actual number of Restricted Shares
that will vest pursuant to the terms of Section 4(b)(ii) reduced by the smallest
number of whole shares of the underlying Common Stock which, when multiplied by
the fair market value of the underlying Common Stock, as determined by the
Committee, is sufficient to satisfy the amount of the tax withholding
obligations imposed on the Company by reason of the vesting of such Restricted
Shares. The date for the withholding will be the date the tax withholding
obligation is imposed on the Company, as determined by the Company. A stock
certificate for such Restricted Shares (net of any tax withholdings) will be
issued and held by Tyson and delivered to Employee after the Vesting Date or as
otherwise provided herein. Employee understands and agrees that Employee’s
acceptance of this Restricted Stock Grant will be deemed to be Employee’s
election to make a tax withholding election pursuant to this Section 2(e) and
such other consistent terms and conditions prescribed by the Committee.

 

2



--------------------------------------------------------------------------------

(f) The Committee reserves the right to give no effect to a withholding election
under Sections 2(c), (d) or (e) in which case the Employee will remain obligated
as a condition to receiving the Vested Restricted Shares to satisfy applicable
tax withholding obligations with cash or by a certified check in the manner
provided by the Committee. If the Committee elects not to give effect to a
withholding election under Sections 2(c), (d) or (e), it shall provide the
Employee with written notice reasonably in advance of the applicable vesting
event.

3. Rights as Stockholder. Employee, or his permitted transferee under
Section 4(d) below, shall have no rights as a stockholder with respect to the
Restricted Shares until a stock certificate for the shares is issued in the name
of the Stock Plan on the Employee’s behalf. Once any such stock certificate is
issued and during the period that the Stock Plan holds the Restricted Shares,
Employee shall be entitled to all rights associated with the ownership of shares
of Common Stock not so held, except as follows: (a) if additional shares of
Common Stock become issuable to Employee with respect to Restricted Shares due
to an event described in Section 6 below, any stock certificate representing
such shares shall be issued in the name of the Stock Plan and delivered to the
Committee or its representative and those shares of Common Stock shall be
treated as additional Restricted Shares and shall be subject to forfeiture to
the same extent as the shares of Restricted Shares to which they relate; (b) if
cash dividends are paid on any shares of Common Stock subject to the terms of
this Agreement, those dividends shall be reinvested in shares of Common Stock
and any stock certificate representing such shares shall be issued in the name
of the Stock Plan and delivered to the Committee or its representative and those
shares of Common Stock shall be treated as additional Restricted Shares and
shall be subject to forfeiture to the same extent as any other Restricted
Shares; and (c) Employee shall have no rights inconsistent with the terms of
this Agreement, such as the restrictions on transfer described in Section 4
below. Employee shall be entitled to vote all Restricted Shares following
issuance of the stock certificate representing those shares.

4. Vesting, Forfeiture and Restrictions on Transfer of Restricted Shares.

(a) Generally. Those Restricted Shares which have become Vested Restricted
Shares pursuant to the Vesting Schedule shall be considered as fully earned by
the Employee, subject to the further provisions of this Section 4 and any
provisions of the Employment Agreement, as applicable, and the Company shall
deliver certificates to the Employee as soon as administratively practicable
following the Vesting Date or other vesting event and the payment of any
required taxes pursuant to the terms of Section 2. Any Restricted Shares which
do not become Vested Restricted Shares in accordance with the Vesting Schedule
or the provisions of this Section 4 as of the Employee’s Termination of
Employment (as defined in the Stock Plan) with the Company and/or its affiliates
will be forfeited back to the Company.

(b) Vesting and Forfeitures upon Termination of Employment.

(i) Termination by Employee. Except as provided in Sections 4(b)(iii) and (iv),
upon a Termination of Employment prior to the Vesting Date effected by the
Employee for any reason all Restricted Shares shall be forfeited as of the
effective date of such Termination of Employment.

 

3



--------------------------------------------------------------------------------

(ii) Termination by Company Other Than for Cause. Upon a Termination of
Employment prior to the Vesting Date effected by the Company for any reason
other than Cause (as described in Section 4(b)(v)), upon the later of (i) the
termination date, and (ii) Employee’s execution of a Separation Agreement and
General Release in favor of the Company and the Separation Agreement and General
Release becoming effective after the lapse of any permitted or required
revocation period without the associated revocation rights being exercised by
Employee, the Employee shall become vested in the following number of Restricted
Shares:

 

  (A)

If less than one-third ( 1/3) of the period between the Grant Date and the
Vesting Date shown on Schedule 1 has elapsed all the Restricted Shares will be
forfeited;

 

  (B)

If at least one-third ( 1/3) but less than two-thirds ( 2/3s) of the period
between the Grant Date and the Vesting Date shown on Schedule 1 has elapsed the
number of Restricted Shares that become Vested Restricted Shares pursuant to
this Section 4(b)(ii)(B) shall be the number that bears the same relation to all
Restricted Shares as (1) the number of full calendar months elapsed from the
Grant Date to the last date of Employee’s employment bears to (2) the number of
full calendar months between the Grant Date and the Vesting Date, and the
remaining Restricted Shares shall be forfeited;

 

  (C)

If at least two-thirds ( 2/3s) of the period between the Grant Date and Vesting
Date has elapsed, all of the Restricted Shares shall fully vest and become
Vested Restricted Shares; and

 

  (D) Notwithstanding the provisions of Section 4(b)(ii)(A), (B) and (C), if the
Employee is at least age 62, and at least 12 months and one day has elapsed
since the Grant Date, all of the Restricted Shares shall fully vest and become
Vested Restricted Shares.

The Vested Restricted Shares shall be delivered within thirty (30) days from the
date such shares have vested pursuant to the terms of this Section 4(b)(ii).
Notwithstanding the foregoing provisions of this Section 4(b)(ii), if the
Employee refuses to sign, or elects to revoke during any permitted revocation
period, the Separation Agreement and General Release, then the vesting of any
Restricted Shares pursuant to this Section 4(b)(ii) shall not occur and all
Restricted Shares shall be forfeited.

(iii) Retirement. Upon the Employee’s voluntary Termination of Employment prior
to the Vesting Date on or after attaining age 62, (A) if the last date of
Employee’s employment is twelve (12) months or less from the Grant Date, all
Restricted Shares shall be forfeited; or (B) if the last date of Employee’s
employment is at least twelve (12) months and one day from the Grant Date, all
of the Restricted Shares shall vest and become Vested Restricted Shares. The
Restricted Shares that vest in accordance with Clause (B) of this
Section 4(b)(iii) shall become Vested Restricted Shares as of the last date of
Employee’s employment. Vested Restricted Shares shall be delivered within thirty
(30) days after the vesting event.

 

4



--------------------------------------------------------------------------------

(iv) Death or Disability. Upon the Employee’s Termination of Employment prior to
the Vesting Date due to death or disability, all of the Restricted Shares shall
vest and become Vested Restricted Shares on the last date of Employee’s
employment. Vested Restricted Shares shall be delivered within thirty (30) days
after the vesting event.

(v) Termination by Company for Cause. Upon a Termination of Employment prior to
the Vesting Date effected by the Company for Cause (as defined in Employment
Agreement), all Restricted Shares shall be forfeited as of the effective date of
such termination of employment.

(c) Certain Breaches of Employment Agreement. Notwithstanding anything to the
contrary herein, if, at any time, the Company determines that the Employee has
breached any of the terms, provisions and restrictions imposed upon Employee
under the Employment Agreement, all of the Restricted Shares, including any
Restricted Shares that have become Vested Restricted Shares, shall be forfeited.
Such forfeiture shall occur without limiting the Company’s other rights and
remedies available under the Employment Agreement.

(d) Restrictions on Transfer of Restricted Shares. Employee shall effect no
disposition of Restricted Shares prior to the date that an unrestricted
certificate for Vested Restricted Shares in his name is delivered to him by the
Committee; provided, however, that this provision shall not preclude a transfer
by will or the laws of descent and distribution in the event of the death of the
Employee.

(e) Legends. Employee agrees that the Company may endorse any certificates for
Restricted Shares or Vested Restricted Shares with such legends to reflect the
restrictions provided for herein or otherwise required by applicable federal or
state securities laws. The Company need not register a transfer of the
Restricted Shares and may also instruct its transfer agent not to register the
transfer of the Restricted Shares unless the conditions specified in any legends
are satisfied.

5. Removal of Legend and Transfer Restrictions. Any restrictive legends and any
related stop transfer instructions may be removed at the direction of the
Committee and the Company shall issue necessary replacement certificates without
that portion of the legend to the Employee as of the date that the Committee
determines that such legend(s) and/or instructions are no longer applicable.

6. Change in Capitalization.

(a) The number and kind of Restricted Shares shall be proportionately adjusted
to reflect a merger, consolidation, reorganization, recapitalization,
reincorporation, stock split, stock dividend (in excess of two percent (2%)) or
other change in the capital structure of the Company in accordance with the
terms of the Stock Plan. All adjustments made by the Committee under this
Section shall be final, binding, and conclusive upon all parties.

 

5



--------------------------------------------------------------------------------

(b) The existence of the Stock Plan and the Restricted Stock Grant shall not
affect the right or power of the Company to make or authorize any adjustment,
reclassification, reorganization or other change in its capital or business
structure, any merger or consolidation of the Company, any issue of debt or
equity securities having preferences or priorities as to the Common Stock or the
rights thereof, the dissolution or liquidation of the Company, any sale or
transfer of all or part of its business or assets, or any other corporate act or
proceeding.

7. Governing Laws. This Agreement shall be construed, administered and enforced
according to the laws of the State of Delaware.

8. Successors. This Agreement shall be binding upon and inure to the benefit of
the heirs, legal representatives, successors, and permitted assigns of the
parties.

9. Notice. Except as otherwise specified herein, all notices and other
communications under this Agreement shall be in writing and shall be deemed to
have been given if personally delivered or if sent by registered or certified
United States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.

10. Severability. In the event that any one or more of the provisions or portion
thereof contained in this Agreement shall for any reason be held to be invalid,
illegal, or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.

11. Entire Agreement. Subject to the terms and conditions of the Stock Plan, and
the applicable provisions of the Employment Agreement, this Agreement expresses
the entire understanding and agreement of the parties with respect to the
subject matter. In the event of any conflict between the provisions of the Stock
Plan and the terms of this Agreement, the provisions of the Stock Plan will
control. The Restricted Stock Grant has been made pursuant to the Stock Plan and
an administrative record is maintained by the Committee indicating under which
plan the Restricted Stock Grant is authorized.

12. Violation. Any disposition of the Restricted Shares or any portion thereof
shall be a violation of the terms of this Agreement and shall be void and
without effect.

13. Headings. Paragraph headings used herein are for convenience of reference
only and shall not be considered in construing this Agreement.

14. Specific Performance. In the event of any actual or threatened default in,
or breach of, any of the terms, conditions and provisions of this Agreement, the
party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.

 

6



--------------------------------------------------------------------------------

15. No Right to Continued Retention. Neither the establishment of the Stock Plan
nor the award of Restricted Shares hereunder shall be construed as giving
Employee the right to a continued service relationship with the Company or an
affiliate.

16. Definitions. Any terms which are capitalized herein but not defined herein
shall have the meaning set forth in the Stock Plan.

 

7



--------------------------------------------------------------------------------

SCHEDULE 1

TO TYSON FOODS, INC.

RESTRICTED STOCK GRANT

Vesting Schedule

 

A. Provided that the Employee continues to be employed by the Company or any
affiliate on the applicable Vesting Date described in this Part A, the
Restricted Shares shall become Vested Restricted Shares as follows:

 

    Percentage of Restricted Shares

Which are Vested Restricted Shares

   Vesting Date  

                    100%

  

Notwithstanding the foregoing, the events described in Sections 4(b)(ii),
(iii) and (iv) of the Additional Terms and Conditions to the Agreement, and the
change of control provisions of the Employment Agreement, provide for
accelerated vesting of all or a portion of the Restricted Shares to the extent
and in the manner described by such provisions. Except as otherwise provided in
Sections 4(b)(ii), (iii) or (iv) of the Additional Terms and Conditions to the
Agreement, and the change of control provisions of the Employment Agreement, all
Restricted Shares shall be forfeited if the Employee experiences a Termination
of Employment prior to the Vesting Date.

 

B. The provisions of this Vesting Schedule are subject to, and limited by, all
applicable provisions of the Agreement

 

Schedule 1 – Page 1 of 1